DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive because the reference cited in the previous Office Action disclose the argued limitations.
First, on page 10, the Applicant argues, “Applicants submit that Yang and He fail to disclose or render obvious the presently claimed combination of features recited in independent claims 1, 6, 9 and 14. For example, Applicants submit that Lee fails to disclose or render obvious ‘transmitting, to a base station, the 1-ARQ-ACK information in a physical uplink control channel (PUCCH), wherein the value of the DAI is associated with a number of at least one pair of a serving cell and a subframe in which the PDSCH transmission is present, and the value of the DAI is indexed first in increasing order of serving cell index and then in increasing order of subframe index’ In paragraph [0066] He merely discloses that ‘the accumulative number of all different CCs 702 containing PDSCH transmissions in at least one subframe 702 within the bundling window 700 and, ..., while the second number indicates the accumulative number of subframes 704 PDSCH transmissions...,’ but fails to disclose the above recited features. 
The Examiner respectfully disagrees with the above argument. First of all, the Examiner respectfully submits that Yang already discloses the limitation “transmitting, to a base station, the 1-ARQ-ACK information in a physical uplink control channel (PUCCH)”. As cited in the Non-Final Office Action mailed on June 8, 2020, Yang discloses the transmission of HARQ-
As per the Applicant’s argument He fails to disclose the limitation, “wherein the value of the DAI is associated with a number of at least one pair of a serving cell and a subframe in which the PDSCH transmission is present, and the value of the DAI is indexed first in increasing order of serving cell index and then in increasing order of subframe index”, the Examiner respectfully disagrees. He (Provisional Application) discloses the value of the DAI is associated with a number of at least one pair of a serving cell and a subframe in which the PDSCH transmission is present (such as read page 4 last paragraph to page 5, line 6; and so on). He, for example figure 6 of He (Provisional Application), does also clearly illustrates the DAI value is indexed in increasing or ascending order to CCs or serving cell index (CC#1 to CC#10) and then in increasing order to the subframe index (such as #n to #n+3).
Second, on page 11, the Applicant asserts, “In the after-final amendment filed on May 21, 2020, Applicants misstated the following: "For example., FIG. 3 of the present invention features a DAI value ranging from 0 to 10." (See page I I of the after-final amendment filed on May 21, 2020). 
Applicants clarify the misstatement as follows: 
As shown in table 4 below, an embodiment discloses that if a DL DAI field includes 3 bits, DL DAI field values can be from 0,0,0 to 1,1,1. In this situation, the DL DAI field values can repeat from 0,0,0 to 1,1,1. Therefore, a DAIke value, which is mapped to the DL DAI field values, can continue to increase cyclically. 
repeat 0,0 to 1,1. In the embodiment of 2 bits, when determined based on table 4, the DAIke
    PNG
    media_image1.png
    8
    7
    media_image1.png
    Greyscale
value can increase cyclically. 
In view of the above explanation/clarification, Applicants submit that to the extent the Examiner relied on this "misstatement" with respect to any art, prior or otherwise, Applicants respectfully submits that any prior art previously considered in this patent application may need to be re-visited. 
Response dated: November 9, 2020Reply to Office Action of: June 8, 2020Furthermore, based on the above, with regard to "a predetermined value" of "the value of the DAI is less than a predetermined value" of the new claims, including Claim 17, if the DL DAI field includes 2 bits, the value is 1,1 and if the DL DAI field includes 3 bits, the value is 1,1,1.”
First, the Examiner thanks Applicant for making an effort to make the invention clear. Second, even so, the Examiner disagrees with Applicant assertion that He’s doesn’t teach the embodiment clarified. Specifically, He clearly and exactly illustrates the Table 4 that the Applicant depends on to clarify the misstatement. That is, Tables 1, 2 and 3 of He (Provisional Application) discloses the same. In fact, Table 2 of He is exactly identical to Table 4 of the instant application. 
Therefore, the Applicant’s argument is not persuasive, and the claimed invention is not patentable in view of the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 5-6, 9 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8 of U.S. Patent No. US 10,313,067. Although the claims at issue are not identical, they are not patentably distinct from each other because corresponding claims are identical except that the US Patent claims the increasing order in frequency and then the time indexes are increasing order of a subframe index. The increasing order in frequency and then the time indexes are increasing order of a subframe index are the same as increasing of serving cell (component carrier) index and the in increasing order of subframe index claimed in the above claims of the instant application, and is obvious to one of ordinary skill in the art to incorporate to the claims of the instant application in order to improve resource allocation and to reduce error and/or dropping data packet.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0369290 A1) in view of He et al. (US Provisional Application No. 62/105,850 for US 2016/0212734 A1).
Regarding claim 1, Yang discloses a method by terminal (paragraph [0006]), the method comprising: receiving, from a base station, downlink control information (DCI) including a value of a downlink assignment indicator (DAI) ((such as paragraph [0008]; [0013]-[0015]; and etc., illustrates the reception of DCI by the UE including DAI); receiving, from the base station, data on a physical downlink shared channel (PDSCH) (paragraph [0022]; [0054]; [0061]; [0065]; [0068]; [0072]; [0076]; and so on, describing the reception of PDSCH by UE for data and/or transport block); generating HARQ-ACK information for the data received on the PDSCH based on the value of the DAI (such as paragraph [0065]-[0076]; [0081]; [0017]; [0019]; and so on, explaining the generating of PUCCH including the HARQ-ACK for the data on the PDSCH based on the DAI value); and transmitting, to a base station, the HARQ-ACK information in a physical uplink control channel (PUCCH) (paragraph [0012]; [0028]; [0032]; [0048]; [0051]; 
Yang doesn’t explicitly disclose the value of the DAI is associated with a number of at least one pair of a serving cell and a subframe in which the PDSCH transmission is present, and the value of the DAI is indexed first in increasing order of serving cell index and then in increasing order of subframe index.
  He teaches the value of the DAI is associated with a number of at least one pair of a serving cell and a subframe in which the PDSCH transmission is present (such as read page 4 last paragraph to page 5, line 6; and so on), and the value of the DAI is indexed first in increasing order of serving cell index and then in increasing order of subframe index (e.g. figs. 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the value of the DAI is associated with a number of at least one pair of a serving cell and a subframe in which the PDSCH transmission is present, and the value of the DAI is indexed first in increasing order of serving cell index and then in increasing order of subframe index as taught by He into Yang in order to improve resource and/or bandwidth utilization, and to improve efficiency of the communication.
Regarding claims 6, 9 and 14, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation to define the corresponding method by BS, UE and BS, and the rejection to claim 1 is applied hereto. 
Regarding claim 2, 7, 10 and 15, modified communication of Yang discloses the value of the DAI is indexed, at a first subframe index, in increasing order of the serving cell index and then the value of the DAI is indexed, at a second subframe index, in increasing order of the 
Regarding claim 3, 8, 11 and 16, the modified communication of Yang discloses the DCI is received on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH) (e.g. paragraph [0098]; and etc.), and wherein the DCI is used to schedule a HARQ transmission associated with the at least one pair of the serving cell and the subframe (paragraph [0015]; [0053]-[0054]; [0068]; [0076]; and so on).  
Regarding claim 4 and 12, Yang further discloses comprising: determining a HARQ feedback unit, wherein the HARQ feedback unit is downlink subframe (paragraph [0017]; [0022]; [0028]; [0032]; [0048]; [0061]; and so on); and determining a total length of a feedback bit sequence to be fed back in the PUCCH (paragraph [0020]-[0021]; [0023]-[0025]; [0031]; [0059]; and etc.).  
Regarding claim 5 and 13, Yang further discloses comprising: mapping a HARQ-ACK bit of the HARQ feedback unit to a bit of the feedback bit sequence (paragraph [0021]; [0023]-[0025]; and so on).  
Regarding claim 17-24, the modified communication of Yang discloses the value of the DAI is less than a predetermined value, and wherein a number of HARQ-ACK information bits is more than the predetermined value, and the HARQ-ACK information bits are generated based on the predetermined value and the value of the DAI (He, figs. 1-5; tables 1-3). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461